Citation Nr: 0618156	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from December 1986 to March 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which reopened the claims for service connection for 
bilateral hearing loss and tinnitus and denied them on the 
merits.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran was notified of the determinations, including his 
appellate rights, and he did not appeal the decision.  

2.  Evidence received since the August 1994 rating decision 
was not previously of record, relates to an unestablished 
fact necessary to substantiate the claims for service 
connection for bilateral hearing loss and tinnitus, and 
raises a reasonable possibility of substantiating the claims.

3.  The more probative evidence of record is against a 
finding that the veteran has current hearing loss disability 
for VA purposes.

4.  The more probative evidence of record is against a 
finding that the veteran has tinnitus due to service.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision, which denied service 
connection for bilateral hearing loss and tinnitus, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2005).

2.  The evidence received since the August 1994 rating 
decision, which denied service connection for bilateral 
hearing loss and tinnitus, is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2005).

3.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by service nor may sensorineural hearing loss 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Initially, it must be noted that during the pendency of this 
appeal, on March 31, 2006, the Court issued a decision in the 
appeal of Kent v. Nicholson, No. 04-181, which establishes 
new requirements regarding the VCAA notice and reopening 
claims.  The Court held that the VCAA notice must include the 
bases for the denial in the prior decision and describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  Therefore, 
the question of what constitutes new and material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied.  See Evans v. Brown, 9 Vet. 
App. 273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

In the present appeal, the VCAA notice to the veteran did not 
include a description of what evidence would be necessary to 
reopen the claims for service connection for bilateral 
hearing loss and tinnitus.  Despite the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The veteran's claims are being 
reopened due to the submission of new and material evidence, 
and the RO's failure to inform the veteran of the evidence 
needed to reopen his claims is harmless error.

By letter dated in November 2002, VA advised the veteran of 
the essential elements of the VCAA.  VA informed the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
informed of the types of evidence needed in a claim for 
service connection.  Specifically, VA told him that in a 
claim for service connection, there needed to be evidence of 
an injury or disease in service, a current disability, and a 
relationship between the current disability and service.  
Thus, the November 2002 letter therefore provided notice of 
the first three elements that were discussed above.  

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession that 
pertained to the claims.  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence.  The letter specifically informed 
the veteran that it was his responsibility to ensure that VA 
had all records, not in the possession of the Federal 
government, that pertained to his claim.  In other words, the 
veteran was well aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  Additionally, VA told the veteran to tell it about 
any additional information or evidence that he wanted VA to 
get for him.  Moreover, there is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board has concluded that the 
preponderance of the evidence is against these claims, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned has therefore been rendered 
moot.  

VA has obtained VA medical records, and the veteran has 
submitted statements from private physicians.  VA has also 
provided the veteran with two examinations in connection with 
his claims for service connection.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Criteria
A.  New & Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

B. Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1311 (West 2002).  Service connection 
for sensorineural hearing loss (an organic disease of the 
nervous system) may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

At the time of the August 1994 rating decision, which denied 
service connection for bilateral hearing loss and tinnitus, 
the evidence of record consisted of service medical records, 
a June 1994 VA audiological evaluation report, and the 
veteran's application for compensation benefits.  

In the August 1994 rating decision, the RO denied the claim 
for service connection for bilateral hearing loss because the 
June 1994 VA audiological evaluation report failed to show 
the veteran had a hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385 (1994).  It denied service connection 
for tinnitus, stating that such was not constant and not 
related to service.  The veteran was notified of the denial 
in an August 1994 letter, including his appeal rights, and he 
did not appeal the decision. Thus, it is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claims for service connection for bilateral hearing loss 
and tinnitus.  Specifically, the veteran has brought forth 
two opinions from private physicians, one of which states the 
veteran has hearing loss and tinnitus as a result of noise 
exposure in service.  The other private opinion attributes 
bilateral hearing loss to the veteran's service.  Such 
opinions address part of the bases for the denial of these 
claims and thus cure one of the defects from the 1994 denial.  
Therefore, the claims are reopened.

A.  Bilateral hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred a bilateral hearing 
loss disability in service.  The Board is aware that the 
service medical records showed some degree of hearing loss.  
Specifically, a December 1993 "Hearing Conservation Data" 
report shows the veteran had a bilateral hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  The 
examiner diagnosed high frequency hearing loss in the right 
ear, which was not considered disabling.  Two weeks later, a 
Report of Medical Examination shows the veteran met the 
criteria for a hearing loss disability for the right ear 
only.  However, the three post-service VA audiological 
evaluations in 1994, 2003, and 2005 have not revealed the 
veteran has a bilateral hearing loss disability in accordance 
with 38 C.F.R. § 3.385.  Thus, the veteran has not 
established that he has a bilateral hearing loss 
"disability" for VA purposes.  

In Hensley, the Court recognized that a veteran, for VA 
purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  The three post 
service VA audiological evaluation reports show that the 
veteran has thresholds where his hearing is essentially 
normal, see id., and where his hearing loss exceeds 
20 decibels; however, none of them are 26 decibels or above, 
see 38 C.F.R. § 3.385 (requiring at least three frequencies 
to be 26 decibels or greater to be a hearing loss disability 
for VA purposes).  Because the more probative evidence 
establishes that the veteran does not have a bilateral 
hearing loss disability for VA purposes, the claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992). 

The Board is aware that two private physicians have stated 
the veteran has bilateral hearing loss based upon the 
audiograms that each of them conducted or reviewed.  The 
Board has accorded lessened probative value to these 
opinions, as VA requires that an evaluation for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test, 
such as the Maryland CNC.  38 C.F.R. § 4.85(a) (2005).  There 
was no indication by the private physicians that they 
provided a test that would meet these requirements.  More 
importantly, in an October 2005 ear examination report, a VA 
physician specifically refuted the findings made by the 
private physicians.  He noted the findings in an October 2003 
private audiogram, which showed "bilateral moderate to 
severe sensorineural hearing loss," but stated that 
"audiometric testing was not done in accordance with VA 
established methodology."  Further, the October 2005 VA 
audiological evaluation was done two years after the private 
audiogram and showed that the veteran did not have a hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The 
October 2005 audiological evaluation was conducted only seven 
months ago.  It is for these reasons the Board has accorded 
more probative value to the VA audiological evaluations, 
which have been done by three different professionals and all 
have reached the same conclusion-that the veteran does not 
have a hearing loss disability in accordance with 38 C.F.R. 
§ 3.385.

The Board is aware that both private physicians have 
diagnosed the veteran with bilateral sensorineural hearing 
loss.  As noted above, sensorineural hearing loss is a 
"chronic disease" where service connection may be warranted 
if it manifests to a compensable degree within one year 
following discharge from service.  However, it must be noted 
that there is no indication that the veteran incurred a 
bilateral hearing loss "disability" to a compensable degree 
within one year of separation from service.  The mere fact 
that a veteran has an organic disease of the nervous system 
during or after service is not determinative unless that 
disease results in "disability."  For hearing loss 
purposes, VA has defined a hearing loss "disability" as a 
condition that meets the provisions of 38 C.F.R. § 3.385.  As 
stated above, the preponderance of the evidence is against a 
finding that the veteran has bilateral hearing loss 
disability.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he developed bilateral hearing loss from noise 
exposure in service.  However, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus.  The service 
medical records are silent for complaints of tinnitus, 
although the veteran indicated he had a past history of "ear 
trouble."  The separation examination showed hearing loss, 
but no report of tinnitus.  The veteran has been diagnosed 
with tinnitus following service.  The issue before the Board 
is whether the post service tinnitus is related to service.  
There is evidence both for and against such a relationship.  
For example, the June 1994 VA audiological evaluation showed 
that the veteran reported a three-to-four year history of 
tinnitus.  A November 2002 letter from a private physician 
indicates that the veteran's  subjective bilateral tinnitus 
is "most likely" a result of in-service noise exposure.  

However, the January 2003 VA audiological evaluation report 
shows that the examiner disagreed with the finding made in 
the November 2002 letter.  He noted that the service medical 
records did not show tinnitus and commented that the current 
tinnitus did not seem to be a "significant problem" (the 
veteran has reported having occasional tinnitus) or that the 
occasional tinnitus was associated with the veteran's 
military service.  He hypothesized that the private physician 
may not have seen the veteran's claims file.  He found no 
basis to attribute the post service tinnitus to service.  In 
an October 2005 VA audiological evaluation report, the 
examiner also reviewed the veteran's claims file and reported 
relevant findings.  Like the January 2003 VA examiner, this 
examiner noted there was no evidence of tinnitus in service.  
He determined that it was less likely than not that the 
current diagnosis of tinnitus was related to service.  

Initially, it must be noted that in the June 1994 VA 
audiological evaluation, the examiner merely pointed out the 
veteran's report of history regarding his tinnitus.  The 
examiner did not provide a nexus of the reported tinnitus to 
service.  Thus, the June 1994 audiological evaluation does 
not provide a nexus to service.  

The Board has accorded more probative value to the January 
2003 and October 2005 medical opinions than the November 2002 
medical opinion.  Both VA physicians had an opportunity to 
review the claims file, and both noted that the veteran did 
not report tinnitus in service and acknowledged that the 
veteran had shown some hearing loss in service.  Both 
physicians determined that the post service diagnosis of 
tinnitus was not related to the veteran's service, and both 
provided a rationale for such opinion based upon a review of 
objective evidence.  In the November 2002 letter, the private 
physician provided a medical opinion and made no mention of 
having reviewed past medical records.  Further, in the 
January 2003 audiological evaluation report, the examiner 
specifically disagreed with the private physician's opinion.  
For these reasons, the Board has accorded more probative 
value to the VA medical opinions than to the November 2002 
private opinion.  (The December 2003 private medical opinion 
did not address tinnitus.)

The Board does not doubt the sincerity of the veteran's 
beliefs that he developed tinnitus from noise exposure in 
service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain, 11 Vet. App. at 127; see 
also Routen, 10 Vet. App. at 186.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


